Allowable Subject Matter
3.	1-3, 27-31 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of handling a rectangular semiconductor wafer, the method, comprising “wherein wafer retaining portion has a first dimension and a second dimension at an area in which said square wafer is retained, the first dimension perpendicular to the second dimension, and wherein the wafer retaining portion is configured such that the wafer retaining portion is size constrained along the first dimension and is not size constrained along the second dimension” in combination with other limitations as a whole.

Claims 2-3, 27-31 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Schwab et al (US 2009/0274361 A1), Gibbel (US PGUB 2009/0223539 A1) and Sherman et al. (US PGPUB 2012/0164379 A1) and Tian et al (US PGPUB 2009/0152162 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897